2015 EQUITY INCENTIVE PLAN

OF

DULUTH HOLDINGS INC.

1.PURPOSE

The purpose of the Plan is to provide compensation alternatives for certain
Employees, Directors and Consultants using or based on the common stock of the
Company.  These alternatives are intended to be used to increase the long-term
financial success of the Company, and increase the value of the Company to its
shareholders, by attracting and retaining key personnel who are instrumental in
the continued success of the Company, and motivating key employees by providing
them with the opportunity to participate with the shareholders in the long-term
growth and financial success of the Company.

2.DEFINITIONS

Unless the context otherwise requires, the following terms shall have the
meanings set forth below:

(a)“Award” shall mean an Option, Shares, Restricted Stock, Restricted Stock
Units, Deferred Stock or Performance Share Units granted under the Plan.

(b)“Award Agreement” shall mean an Option Agreement, Restricted Stock Agreement,
Restricted Stock Unit Agreement, Deferred Stock Agreement or Performance Share
Unit Agreement, as applicable.

(c)“Board of Directors” shall mean the board of directors of the Company.

(d)“Cause”  with respect to any Participant shall have the same meaning as in
any employment agreement between the Company and such Participant, if any, and
otherwise shall mean termination of a Participant’s employment with the Company
or service as a Consultant upon, as applicable, (i) any failure of the
Participant to substantially perform his or her duties with the Company (other
than by reason of illness) which occurs after the Company has delivered to the
Participant a demand for performance which specifically identifies the manner in
which the Company believes the Participant has failed to perform his or her
duties, and the Participant fails to resume performance of his or her duties on
a continuous basis within fourteen (14) days after receiving such demand, (ii)
such Participant’s commission of a material violation of any law or regulation
applicable to the Company or a Subsidiary or the Participant’s activities in
respect of the Company or a Subsidiary, (iii) such Participant’s commission of
any material act of dishonesty or disloyalty involving the Company or a
Subsidiary, (iv) in the case of an Employee, such Participant’s chronic absence
from work other than by reason of a serious health condition, (v) such
Participant’s commission of a crime which substantially relates to the
circumstances of his or her position with the Company or a Subsidiary or which
has material adverse effect on the Company or a Subsidiary, or (vi) the willful
engaging by such Participant in conduct which is demonstrably and materially
injurious to the Company or a Subsidiary.



--------------------------------------------------------------------------------

 

(e)“Change in Control” shall mean the first to occur of the following:  (i) the
sale, lease, exchange, encumbrance or other disposition (other than licenses
that do not constitute an effective disposition of all or substantially all of
the assets of the Company and its subsidiaries taken as a whole, and the grant
of security interests in the ordinary course of business) by the Company of all
or substantially all of the Company’s assets; or (ii) the merger or
consolidation of the Company with or into any other entity, other than a merger
or consolidation that would result in the Class A Common Stock of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its sole parent entity) more than fifty percent (50%) of the
total voting power represented by the voting securities of the Company or such
surviving entity or its sole parent entity outstanding immediately after such
merger or consolidation. 

(f)“Code” shall mean the Internal Revenue Code of 1986, as amended.

(g)“Committee” shall mean the Compensation Committee of the Board of Directors
with respect to grants to Employees or Consultants under the Plan and the Board
of Directors with respect to grants to Directors under the
Plan.  Notwithstanding the foregoing, for grants made to Employees who are
officers under Section 16 of the Exchange Act, to the extent such grants are
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee shall be constituted solely of “outside directors” as
described in regulations promulgated under Section 162(m) of the Code.

(h)“Company” shall mean Duluth Holdings Inc., a Wisconsin corporation.

(i)“Consultant” shall mean an individual who is a not an Employee or a member of
the Board of Directors and who is providing service, as a consultant or other
service provider, to the Company or a Subsidiary.

(j)“Deferred Stock” shall mean a right to receive one or more Shares from the
Company in accordance with, and subject to, Paragraph 10 of the Plan.

(k)“Deferred Stock Agreement” shall mean the agreement between the Company and a
Participant confirming the terms under which Deferred Stock has been granted to
such Participant.

(l)“Director” shall mean an individual who is a member of the Board of
Directors.

(m)“Disability” shall mean (i) a Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) a Participant
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Participant’s employer.

(n)“Employee” shall mean an individual who is an employee of the Company or a
Subsidiary.



2

--------------------------------------------------------------------------------

 

(o)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(p)“Fair Market Value” shall mean, as of any date, the value of the Shares
determined as follows:

(1)If the Shares are listed on any established stock exchange or national market
system, “Fair Market Value” shall be the closing sales price for such stock as
quoted on such exchange or system for such date.  If there are no market
quotations for the Shares on such date, the determination shall be made by
reference to the last date preceding such date for which there are market
quotations.

(2)For the avoidance of doubt, on the date that the initial public offering of
the Shares occurs, “Fair Market Value” shall be the closing sale price for such
stock on the date of consummation of the initial public offering.

(3)If the Shares are regularly quoted by a recognized securities dealer but
selling prices are not reported, “Fair Market Value” shall be the mean between
the high bid and low asked prices for the Shares such date.  If there are no bid
or asked prices for the Shares on such date, the determination shall be made by
reference to the last date preceding such date for which there are bid and asked
prices.

(4)In the absence of an established market for the Shares, “Fair Market Value”
shall be the fair market value of a Share as determined in good faith by the
Committee in conformity with applicable law and accounting standards, with the
Committee’s determination being binding on the Company, the Participants and all
other persons for all purposes.

(q)“Fiscal Year” means the fiscal year of the Company.

(r)“Good Reason” shall mean (i) a material diminution in Participant’s authority
or duties, (ii) a material reduction in Participant’s base salary (excluding,
however, any reduction made in connection with, and proportionate to, a
Company-wide reduction), or (iii) a material change in Participant’s location of
employment (excluding any required relocation within a 50-mile radius of such
location of employment); provided,  however, that the Participant has given
notice of the existence of the good reason condition within 90 days of its
occurrence, and the Company has been given at least 30 days to remedy the
condition and has failed to do so.

(s)“Option” shall mean an option to purchase Shares which is not intended to
meet the requirements of Section 422 of the Code.

(t)“Option Agreement” shall mean the agreement between the Company and a
Participant confirming the terms under which an Option has been granted to such
Participant.

(u)“Participant” shall mean an Employee, Director or Consultant to whom an Award
has been granted under the Plan.

(v)“Performance Goals” shall mean the goals identified by the Committee to
measure one or more business or other criteria, which may include any of the
following criteria and which,



3

--------------------------------------------------------------------------------

 

where applicable (i) may be set on a pre-tax or after-tax basis, (ii) may
include or exclude the impact of changes in currency exchange rates, (iii) may
be applied on an absolute or relative basis, (iv) may be valued on a growth or
fixed basis, and (v) may be applied on a Company-wide, business segment, or
individual basis, all as specified at the time of grant:



(1)net income;

(2)revenue;

(3)earnings per share;

(4)return on investment;

(5)return on invested capital;

(6)return on equity;

(7)return on assets or net assets;

(8)shareholder returns (either including or excluding dividends) over a
specified period of time;

(9)financial return ratios;

(10)cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment);

(11)amount of expense;

(12)economic profit;

(13)gross profit;

(14)gross profit margin percentage;

(15)operating profit;

(16)operating profit margin percentage;

(17)amount of indebtedness;

(18)debt ratios;

(19)earnings before bonus, interest, taxes, depreciation or amortization (or any
combination thereof);

(20)Share value;

(21)return on capital employed;

(22)return on average capital employed;

(23)strategic business criteria, consisting of one or more objectives based on
achieving specified revenue, market penetration, or geographic business
expansion goals, or cost targets, or goals relating to acquisitions or
divestitures, or any combination of the foregoing;

(24)customer satisfaction;

(25)productivity ratios;

(26)new product invention or innovation;

(27)attainment of research and development milestones; or

(28)such other subjective or objective performance measures, including
individual goals deemed appropriate by the Committee.

The above Performance Goals may be determined with or without regard to unusual
or infrequent items, including, without limitation: changes in accounting
principles or the application thereof; unusual or infrequent gains; gains or
losses on the sale of assets; currency fluctuations, acquisitions, divestitures,
or necessary financing activities; recapitalizations, including stock splits and
dividends; expenses for restructuring activities; and other non-operating items,
as specified by the Committee upon the grant of an Award.



4

--------------------------------------------------------------------------------

 

(w)“Performance Share Units” shall mean a right to receive Shares from the
Company upon the attainment of specified Performance Goals in accordance with,
and subject to, Paragraph 11 of the Plan.

(x)“Performance Share Unit Agreement” shall mean the agreement between the
Company and a Participant confirming the terms under which Performance Share
Units have been granted to the Participant.

(y)“Plan” shall mean the 2015 Equity Incentive Plan of the Company.

(z) “Restricted Period” shall mean the period prior to which all Shares subject
to, or issued in respect of, an Award have vested.

(aa)“Restricted Stock” shall mean Shares granted to a Participant by the
Committee which are subject to restrictions imposed under Paragraph 9 of the
Plan.

(bb)“Restricted Stock Agreement” shall mean the agreement between the Company
and a Participant confirming the terms under which Restricted Stock has been
granted to such Participant.

(cc)“Restricted Stock Units” shall mean a right to receive Shares from the
Company in accordance with, and subject to, Paragraph 9 of the Plan.

(dd)“Restricted Stock Unit Agreement” shall mean the agreement between the
Company and a Participant confirming the terms under which Restricted Stock
Units have been granted to such Participant.

(ee)“Share” or “Shares” shall mean the no par value Class B common stock of the
Company.

(ff)“Subsidiary” shall mean any entity in which the Company owns, directly or
indirectly, more than 50% of the voting interests entitled to vote in the
election of directors, or any comparable governing body if the entity does not
have directors.

3.AWARDS AVAILABLE UNDER THE PLAN

The Committee may grant Options, Shares, Restricted Stock, Restricted Stock
Units, Deferred Stock and Performance Share Units under the Plan.

4.SHARES RESERVED UNDER PLAN

(a)The aggregate number of Shares which may be issued under the Plan pursuant to
the exercise, settlement or grant of Awards is 1,614,631 Shares.  Shares issued
under the Plan may be treasury Shares or authorized but unissued Shares, or a
combination of the two, subject to adjustment as provided in Paragraph 14
hereof.  For purposes of determining the maximum number of Shares available for
issuance under the Plan, (i) any Shares which have been issued as Restricted
Stock which are forfeited to the Company shall be treated, following such
forfeiture, as Shares which have not been issued, (ii) Shares tendered, either
actually or by attestation, to the Company



5

--------------------------------------------------------------------------------

 

as full or partial payment for such exercise of an Option under this Plan shall
be treated as issued hereunder, and (iii) any Shares which are used in
settlement of tax withholding obligations with respect to an Award shall be
treated as issued hereunder.

(b)The number of Shares available for issuance under the Plan will be increased
on the first day of each Fiscal Year beginning with the first Fiscal Year
following the Fiscal Year in which the initial public offering of the Shares
occurs and continuing until the fourth Fiscal Year following the Fiscal Year in
which the initial public offering of the Shares occurs, in an amount equal to
1.25% of the sum of the number of outstanding shares of Class A common stock of
the Company and the number of outstanding Shares on the last day of the
immediately preceding Fiscal Year.

(c)No individual Participant shall be eligible to receive grants of Options for
more than an aggregate of 807,315 Shares during any Fiscal Year (subject to
adjustment as provided in Paragraph 14 hereof).

(d)The aggregate number of shares of Restricted Stock that are subject to
vesting based on Performance Goals plus the number of Restricted Stock Units
that are subject to vesting based on Performance Goals granted to any one
Participant during any Fiscal Year shall be limited to 807,315 (subject to
adjustment as provided in Paragraph 14 hereof.)

(e)The maximum number of Performance Share Units granted to any one Employee
during any Fiscal Year shall be limited to 807,315 (subject to adjustment as
provided in Paragraph 14 hereof).  For purposes of this limitation, the maximum
number of Performance Share Units granted shall be determined based on the
maximum number of Shares issuable under an Award of Performance Share Units,
rather than the target number of Shares issuable thereunder

5.ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Committee, which shall have full and
exclusive power to interpret the Plan, to determine the Employees, Directors or
Consultants to whom Awards are granted under the Plan, the terms and provisions
of each such Award, to grant waivers of Award restrictions, and to adopt such
rules, regulations and guidelines for carrying out the Plan as it may deem
necessary or proper.  All determinations of the Committee under the Plan shall
be in its sole discretion and are binding on the Company, the Participants and
all other persons.  Except as otherwise determined by the Board of Directors,
the Committee shall be so constituted as to permit grants to be exempt from
Section 16(b) of the Exchange Act by virtue of Rule 16b-3 thereunder, as such
rule is currently in effect or as hereafter modified or amended (“Rule 16b-3”),
and to permit the Plan to comply any other statutory rule or regulatory
requirements.

6.DELEGATION OF AUTHORITY

Except to the extent prohibited by applicable law or the applicable rules of a
stock exchange, the Committee may delegate to the chief executive officer and to
other senior officers of the Company its duties under the Plan pursuant to such
conditions or limitations as the Committee may establish.  Any such delegation
may be revoked by the Committee at any time.  Consistent with the foregoing, any
delegation of authority may not extend to Awards or decisions



6

--------------------------------------------------------------------------------

 

governing persons who are directors or officers of the Company under Section 16
of the Exchange Act.

7.ELIGIBILITY

Employees, Directors and Consultants shall be eligible to receive Awards under
the Plan.  In determining the Employees, Directors and Consultants to whom
Awards shall be granted and the number of Shares to be covered by each Award,
the Committee may take into account the nature of the services rendered by the
respective Employees, Directors and Consultants, their present and potential
contributions to the success of the Company, and other such factors as the
Committee in its sole discretion shall deem relevant.

8.OPTIONS

Options granted under this Plan shall be subject to such terms and conditions
not inconsistent with the Plan as the Committee shall determine, including the
following:

(a)Grants.  Any grant of an Option shall be confirmed by the execution of an
Option Agreement.

(b)Option Exercise Price.  The per share purchase price of the Shares under each
Option granted pursuant to this Plan shall be determined by the Committee but
shall not be less than one hundred percent (100%) of the Fair Market Value of a
Share on the date of grant of such Option.

(c)Vesting Conditions; Exercise Period.

(1)The Committee shall have the authority to establish the terms of any Option
including the conditions under which an Option and/or Shares that may be or are
acquired upon exercise of an Option shall vest and other terms and conditions
under which an Option may be exercised and Shares may be acquired upon such
exercise.  The Committee may set vesting conditions based solely upon the
continued employment of a Participant who is an Employee or the continued
service of a Participant who is a Consultant or a Director during the applicable
vesting period and/or may specify vesting conditions based upon the achievement
of specific Performance Goals.

(2)Except as determined by the Committee or as otherwise provided in this Plan,
upon a Participant ceasing to be an Employee, a Director, or a Consultant, as
the case may be, such Participant shall forfeit any Option or portion of an
Option that was granted to such Participant in such capacity and that has not
vested at the time of such cessation.

(3)The Committee in its sole discretion may grant an Option that is fully vested
or establish a vesting schedule with respect to an Option.  Except as otherwise
determined by the Committee, an Option (i) shall be exercisable only to the
extent the Option is vested and (ii) shall vest according to the following
schedule: (A) the Option shall vest as to one fourth of the Shares covered by
the Option on the first anniversary of the date of grant of the Option, and (B)
the Option shall vest as to another one fourth of the Shares covered by the
Option on each of the three (3) subsequent anniversaries of such date, provided
that the



7

--------------------------------------------------------------------------------

 

Participant is still an Employee, a Director, or a Consultant, as the case may
be, on each such vesting date.  The Committee may permit the exercise of an
Option to the extent unvested.  If so permitted, then upon the exercise of an
Option or portion of an Option that has not vested, the Shares received pursuant
to such exercise to the extent attributable to the unvested portion of the
Option shall be Restricted Stock subject to Paragraph 9 hereof, and having a
vesting schedule the same as the vesting schedule of the Option or portion of
the Option in respect of which the Shares were received.

(4)Notwithstanding the foregoing, except as otherwise determined by the
Committee, all outstanding Options held by a Participant shall become fully
vested and immediately exercisable in full, upon the first to occur of the
Participant’s death or Disability while an Employee, Director or Consultant, as
the case may be.

(5)Notwithstanding the foregoing, no Option shall be exercisable after the
expiration of ten (10) years from its date of grant.  Every Option which has not
been exercised within ten (10) years of its date of grant shall lapse upon the
expiration of such ten year period unless it shall have lapsed at an earlier
date.

(d)Exercise.  Except as otherwise permitted by the Committee, an Option shall be
exercisable by delivery to the Company of (i) payment in full of the exercise
price of the Shares then being acquired as provided in Paragraph 8(e) hereof,
and (ii) execution of such other documentation as is determined to be necessary
or appropriate by the Committee from time to time the form of which shall be
provided to the Participant at the time of execution and delivery of the Option
Agreement.

(e)Payment of Exercise Price.  The exercise price shall be payable in whole or
in part in cash (including through participation in a broker-assisted cashless
exercise program), Shares held by the Participant, other property, or such other
consideration consistent with the Plan’s purpose and applicable law as may be
determined by the Committee from time to time.  Such price shall be paid in full
at the time that an Option is exercised.  If the Participant elects to pay all
or a part of the exercise price in Shares, such Participant may make such
payment by delivering to the Company a number of Shares already owned by the
Participant, either directly or by attestation, which are equal in value to the
purchase or exercise price.  All Shares so delivered shall be valued for this
purpose at their fair market value determined in the sole discretion of the
Committee on the day on which such Shares are delivered.  The Committee may, in
its discretion, permit a Participant to exercise an Option on a “net exercise”
basis.  In such case, the Company will deliver that number of Shares to the
Participant which equals the number of Shares for which the Option was
exercised, reduced by the number of whole Shares (which the Company shall
retain) with a value on the date of exercise (based on the Fair Market Value)
equal to the exercise price and the required tax withholding at the time of
exercise.  To the extent the combined value of the whole Shares is not
sufficient to equal the exercise price and required tax withholding, the
Participant must pay such difference in cash to the Company before delivery of
the Shares will be made to the Participant.



8

--------------------------------------------------------------------------------

 

(f)Cessation of Status.  Except as determined otherwise by the Committee:

(1)Any Participant who ceases to be an Employee, Director or Consultant due to
Disability shall have one (1) year from the date of such cessation to exercise
any Option granted hereunder as to all or part of the Shares subject to such
Option; provided,  however, that no Option shall be exercisable subsequent to
ten (10) years from its date of grant.

(2)In the event of the death of a Participant while an Employee, a Director, or
a Consultant, as the case may be, any Option, as to all or any part of the
Shares subject to such Option, granted to such Participant shall be exercisable:

(A)for one (1) year after the Participant’s death, but in no event subsequent to
ten (10) years from its date of grant; and

(B)only (i) by the deceased Participant’s designated beneficiary (such
designation to be made in writing at such time and in such manner as the
Committee shall approve or prescribe), or, (ii) if the deceased Participant dies
without a surviving designated beneficiary, by the personal representative,
administrator, or other representative of the estate of the deceased
Participant, or by the person or persons to whom the deceased Participant’s
rights under the Option shall pass by will or the laws of descent and
distribution.

A Participant who holds (including following cessation of employment or service)
an Option who has designated a beneficiary for purposes of Subparagraph
8(f)(2)(B)(i) hereof may change such designation at any time, by written notice
given to the Secretary of the Company, subject to such conditions and
requirements as the Committee may prescribe in accordance with applicable law.

(3)If a Participant ceases to be an Employee, Director or Consultant for a
reason other than those specified above, such Employee or Consultant (with
respect to an Option granted to him or her in the capacity of an Employee or
Consultant) or Director (with respect to an Option granted to him or her in the
capacity of a Director) shall have ninety (90) days from the date of such
cessation to exercise any such Option with respect to such of the Shares subject
thereto as to which such Participant then has a present right to exercise;
provided,  however, that no Option shall be exercisable subsequent to ten (10)
years from its date of grant.  Notwithstanding the foregoing, if a person ceases
to be an Employee or a Consultant because of a termination of employment or
service for Cause, to the extent an Option is not effectively exercised prior to
such cessation, it shall lapse immediately upon such cessation.

(g)Extension of Periods.  The Committee in its sole discretion may increase the
periods permitted for exercise of an Option if a Participant ceases to be an
Employee, Director or Consultant as provided in Subparagraphs 8(f)(1), (2) and
(3) hereof if allowable under applicable law; provided,  however, in no event
shall an Option be exercisable subsequent to ten (10) years after its date of
grant.

(h)Transferability.  Except as otherwise provided in the remainder of this
Paragraph 8(h) or determined by the Committee, an Option shall not be
transferable or subjected to execution,



9

--------------------------------------------------------------------------------

 

attachment or similar process, and during the lifetime of the Participant shall
be exercisable only by the Participant.  A Participant shall have the right to
transfer an Option granted to such Participant upon such Participant’s death,
either to the deceased Participant’s designated beneficiary (such designation to
be made in writing at such time and in such manner as the Committee shall
approve or prescribe), or, if the deceased Participant dies without a surviving
designated beneficiary, by the terms of such Participant’s will or under the
laws of descent and distribution, subject to any limitations set forth in this
Plan or otherwise determined by the Committee, and all such transferees shall be
subject to all terms and conditions of this Plan to the same extent as would be
the Participant.

(i)Nature of Options.  No Participant shall have any interest in any fund or in
any specific asset or assets of the Company by reason of any Options granted
hereunder, or any right to exercise any of the rights or privileges of a
shareholder with respect to any Options until Shares are issued in connection
with any exercise.

9.RESTRICTED STOCK / RESTRICTED STOCK UNITS

Restricted Stock or Restricted Stock Units granted under this Plan shall be
subject to such terms and conditions not inconsistent with the Plan as the
Committee shall determine, including the following:

(a)Grants.  The terms of any grant of Restricted Stock or Restricted Stock Units
shall be confirmed by the execution of a Restricted Stock Agreement or
Restricted Stock Unit Agreement.

(b)Restrictions on Restricted Stock.  Restricted Stock may not be sold,
assigned, conveyed, donated, pledged, transferred or otherwise disposed of or
encumbered for the Restricted Period, subject to the provisions of this
Paragraph 9.  In the event that a Participant shall sell, assign, convey,
donate, pledge, transfer or otherwise dispose of or encumber the Restricted
Stock, such Restricted Stock shall be forfeited to the Company.

(c)Vesting Conditions.  The Committee shall determine the conditions under which
Restricted Stock or Restricted Stock Units shall vest.  The Committee may set
vesting conditions based solely upon the continued employment of a Participant
who is an Employee or the continued service of a Participant who is a Director
or Consultant during the applicable vesting period and/or may specify vesting
conditions based upon the achievement of specific Performance Goals.  For
purposes of qualifying Restricted Stock or Restricted Stock Units as
“performance-based compensation” under Section 162(m) of the Code, the Committee
may set performance conditions based upon the achievement of Performance
Goals.  In such event, the Performance Goals shall be set by the Committee on or
before the latest date permissible to enable the Restricted Stock or Restricted
Stock Units to qualify as “performance-based compensation” under Section 162(m)
of the Code and the Committee shall follow any procedures determined by it from
time to time to be necessary or appropriate to ensure qualification of the
Restricted Stock or Restricted Stock Units under Section 162(m) of the Code,
including, without limitation, written certification by the Committee that the
Performance Goals and other applicable conditions have been satisfied before the
Restricted Period shall end or the Restricted Stock Units are paid.



10

--------------------------------------------------------------------------------

 

(d)Cessation of Status.  Except as determined otherwise by the Committee:

(1)If a Participant ceases to be an Employee, a Director or a Consultant for any
reason, then except as provided in Subparagraph 9(d)(2) hereof, such Employee or
Consultant (with respect to Restricted Stock or Restricted Stock Units granted
to him or her in the capacity of an Employee or a Consultant), or such Director
(with respect to Restricted Stock or Restricted Stock Units granted to him or
her in the capacity of a Director) shall forfeit all Restricted Stock and all
unvested Restricted Stock Units held by such Participant.

(2)Upon the death or Disability of an Employee, Director or Consultant, while
employed or otherwise providing services to the Company, all restrictions
applicable to any Restricted Stock then held by such a Participant shall
immediately lapse and all unvested Restricted Stock Units held by such a
Participant shall immediately vest.

(e)Retention of Certificates.  The Company will retain custody of the stock
certificates representing Restricted Stock during the Restricted Period, as well
as a stock power signed by the Participant to be used in the event the
Restricted Stock is forfeited to the Company.

(f)Transferability of Restricted Stock Units.  Except as provided below,
Restricted Stock Units may not be sold, assigned, conveyed, donated, pledged,
transferred or otherwise disposed of or encumbered or subjected to execution,
attachment, or similar process; provided,  however, Shares distributed in
respect of such Restricted Stock Units may be transferred in accordance with
applicable securities laws.  Any transfer, attempted transfer, or purported
transfer of Restricted Stock Units by a Participant shall be null and void.  A
Participant shall have the right to transfer Restricted Stock Units upon such
Participant’s death, either to the deceased Participant’s designated beneficiary
(such designation to be made in writing at such time and in such manner as the
Committee shall prescribe or approve), or, if the deceased Participant dies
without a surviving designated beneficiary, by the terms of such Participant’s
will or under the laws of descent and distribution, subject to any limitations
set forth in the Plan or otherwise determined by the Committee, and all such
transferees shall be subject to all terms and conditions of the Plan to the same
extent as would the Participant.

(g)No Rights as Shareholders for Participants Holding Restricted Stock
Units.  No Participant shall have any interest in any fund or in any specific
asset or assets of the Company by reason of any Restricted Stock Units granted
hereunder, nor any right to exercise any of the rights or privileges of a
shareholder with respect to any Restricted Stock Units or any Shares
distributable with respect to any Restricted Stock Units until such Shares are
so distributed.

(h)Distribution of Shares with Respect to Restricted Stock Units.  Each
Participant who holds Restricted Stock Units shall be entitled to receive from
the Company one Share for each Restricted Stock Unit, as adjusted from time to
time in the manner set forth in Paragraph 14, below.  However, the Company, as
determined in the sole discretion of the Committee at the time of grant only,
shall be entitled to settle its obligation to deliver Shares by instead making a
payment of cash substantially equal to the fair market value of the Shares it
would otherwise be obligated to deliver, or by the issuance of a combination of
Shares and cash, in the proportions determined by the Committee, substantially
equal to the fair market value of the Shares the Company would



11

--------------------------------------------------------------------------------

 

otherwise be obligated to deliver.  The fair market value of a Share for this
purpose will mean the Fair Market Value on the business day immediately
preceding the date of the cash payment.  Except as otherwise determined by the
Committee at the time of the grant, Restricted Stock Units shall vest and Shares
shall be distributed to the Participant in respect thereof as of the vesting
date; provided,  however, if any grant of Restricted Stock Units to a
Participant who is subject to U.S. federal income tax is nonqualified deferred
compensation for purposes of Section 409A of the Code, cash or Shares shall only
be distributed in a manner such that Section 409A of the Code will not cause the
Participant to become subject to penalties and/or interest thereunder; and
provided,  further, that no cash or Shares shall be distributed in respect of
Restricted Stock Units prior to the date on which such Restricted Stock Units
vest, except in cases where FICA tax withholding would be due prior to vesting.



(i)Dividends and Distributions with Respect to Restricted Stock Units.   Except
as otherwise provided by the Committee, a Participant who holds Restricted Stock
Units shall not be entitled to receive dividends, distributions, or dividend
equivalents when such payments or distributions are made with respect to the
Shares distributable with respect to such Restricted Stock Units.  For record
dates occurring after such Shares are distributed, the Participant shall be
entitled to receive dividends or distributions if any are declared on the
Shares.

(j)Section 83(b) Election.   The Committee may provide in a Restricted Stock
Agreement that an Award of Restricted Stock is conditioned upon the Participant
making or refraining from making an election with respect to the Award under
Section 83(b) of the Code.  If a Participant makes an election pursuant to
Section 83(b) of the Code concerning an Award of Restricted Stock, the
Participant shall be required to file promptly a copy of such election with the
Company.

10.DEFERRED STOCK

Deferred Stock granted under this Plan shall be subject to such terms and
conditions not inconsistent with the Plan as the Committee shall determine,
including the following:

(a)Grants.  The terms of any grant of Deferred Stock shall be confirmed by the
execution of a Deferred Stock Agreement.

(b)Distributions of Shares.  Each Participant who holds Deferred Stock shall be
entitled to receive from the Company one Share for each share of Deferred Stock,
as adjusted from time to time in the manner set forth in Paragraph 14
hereof.  However, the Company, as determined in the sole discretion of the
Committee at the time of grant only, shall be entitled to settle its obligation
to deliver Shares by instead making a payment of cash substantially equal to the
fair market value of the Shares it would otherwise be obligated to deliver, or
by the issuance of a combination of Shares and cash, in the proportions
determined by the Committee, substantially equal to the fair market value of the
Shares the Company would otherwise be obligated to deliver.  The fair market
value of a Share for this purpose will mean the Fair Market Value on the
business day immediately preceding the date of the cash payment.  Deferred Stock
shall vest and Shares shall be distributed to the Participant in respect thereof
at such time or times as determined in the Deferred Stock Agreement; provided,
 however, that, with respect to Deferred Stock that is treated as nonqualified
deferred compensation under Section 409A of the Code, Shares shall only be



12

--------------------------------------------------------------------------------

 

distributed in accordance with the rules of Section 409A and any guidance issued
thereunder (including any delay in distribution required if a Participant is a
“specified employee” under Section 409A of the Code); and provided, further,
that no Shares shall be distributed in respect of Deferred Stock prior to the
date on which such Deferred Stock vests.



(c)Cessation of Status.  Except as otherwise determined by the Committee:

(1)If a Participant ceases to be an Employee, a Director or a Consultant for any
reason, then except as provided in Subparagraph 10(c)(2) hereof, such Employee
or Consultant (with respect to Deferred Stock granted to him or her in the
capacity of an Employee or a Consultant) or such Director (with respect to
Deferred Stock granted to him or her in the capacity of a Director) shall
forfeit all Deferred Stock held by such Participant on the date of termination
that has not vested.

(2)Upon the death or Disability of an Employee, Director or Consultant, all
Deferred Stock then held by such Participant shall immediately vest.

(d)Transferability.  Deferred Stock may not be sold, assigned, conveyed,
donated, pledged, transferred or otherwise disposed of or encumbered or
subjected to execution, attachment, or similar process; provided,  however,
Shares distributed in respect of such Deferred Stock may be transferred in
accordance with applicable securities laws.  A Participant shall have the right
to transfer Deferred Stock upon such Participant’s death, either to the deceased
Participant’s designated beneficiary (such designation to be made in writing at
such time and in such manner as the Committee shall prescribe or approve), or,
if the deceased Participant dies without a surviving designated beneficiary, by
the terms of such Participant’s will or under the laws of descent and
distribution, subject to any limitations set forth in the Plan or otherwise
determined by the Committee, and all such distributees shall be subject to all
terms and conditions of the Plan to the same extent as would the Participant.

(e)No Rights as a Shareholder.  No Participant shall have any interest in any
fund or in any specific asset or assets of the Company by reason of any Deferred
Stock granted hereunder, or any right to exercise any of the rights or
privileges of a shareholder with respect to any Deferred Stock until Shares are
distributed to the Participant.

(f)Dividends and Distributions.  Except as otherwise provided by the Committee,
a Participant who holds Deferred Stock shall not be entitled to receive
dividends, distributions, or dividend equivalents when such payments or
distributions are made with respect to the Shares distributable with respect to
the Deferred Stock.  For record dates occurring after such Shares are
distributed, the Participant shall be entitled to receive dividends or
distributions if any are declared on the Shares.

(g)Accelerated Distribution.  The Committee may not, at any time after Deferred
Stock held by a Participant has vested, accelerate the time that Shares or cash
are or is distributed with respect to such Deferred Stock, except where such
acceleration would not cause the Participant to become subject to penalties
and/or interest under Section 409A of the Code.



13

--------------------------------------------------------------------------------

 

11.PERFORMANCE SHARE UNITS

Performance Share Units granted under this Plan shall be subject to such terms
and conditions not inconsistent with the Plan as the Committee shall determine,
including the following:

(a)Grants.  The terms of any grant of Performance Share Units shall be confirmed
by the execution of a Performance Share Unit Agreement.  The terms of any
Performance Share Unit Agreement shall specify the target number of Performance
Share Units established for the Participant, the applicable Performance Goals,
the performance period, and any vesting period applicable to the Award.

(b)Performance Goals.  The Committee shall set performance conditions based upon
the achievement of specific Performance Goals.  The Committee may also set
vesting conditions based on the continued employment of a Participant who is an
Employee or based on the continued service of a Participant who is a Director or
Consultant, which may or may not run concurrently with the performance
period.  For purposes of qualifying Performance Share Units as
“performance-based compensation” under Section 162(m) of the Code, the Committee
may set performance conditions based upon the achievement of Performance
Goals.  In such event, the Performance Goals shall be set by the Committee on or
before the latest date permissible to enable the Performance Share Units to
qualify as “performance-based compensation” under Section 162(m) of the Code and
the Committee shall follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Performance Share
Units under Section 162(m) of the Code, including, without limitation, written
certification by  the Committee that the Performance Goals and other applicable
conditions have been satisfied before any payment is made in respect of an Award
of Performance Share Units.

(c)Award Calculation and Payment.  The actual number of Performance Share Units
earned shall be determined at the end of the performance period, based on
achievement of the applicable Performance Goals.  Except as otherwise determined
by the Committee at the time of grant, Awards will be paid in Shares equal to
the number of Performance Share Units that have been earned at the end of the
performance period as of the later of: (i) the date the Committee has approved
and certified the number of Performance Share Units that have been earned, or
(ii) where applicable, the date any vesting period thereafter has been
satisfied.  However, the Company, as determined in the sole discretion of the
Committee at the time of grant, shall be entitled to settle its obligation to
deliver Shares by instead making a payment of cash substantially equal to the
fair market value of the Shares it would otherwise be obligated to deliver, or
by the issuance of a combination of Shares and cash, in the proportions
determined by the Committee, substantially equal to the fair market value of the
Shares the Company would otherwise be obligated to deliver.  The fair market
value of a Share for this purpose will mean the Fair Market Value of a Share on
the business day immediately preceding the date of the cash
payment.  Notwithstanding the foregoing, if any grant of Performance Share Units
to a Participant who is subject to U.S. federal income tax is nonqualified
deferred compensation for purposes of Section 409A of the Code, Shares or cash
shall only be distributed in a manner such that Section 409A of the Code will
not cause the Participant to become subject to penalties and/or interest
thereunder.

(d)Cessation of Status.  Except as otherwise determined by the Committee:



14

--------------------------------------------------------------------------------

 

(1)If a Participant ceases to be an Employee, a Director or a Consultant for any
reason, then except as provided in Subparagraph 11(d)(2) hereof the Participant
shall forfeit all Performance Share Units that have not yet been earned and/or
vested as of the date of termination.

(2)If a Participant ceases to be an Employee, Director or Consultant due to
death or Disability, all Performance Share Units then held by the Participant
that have not yet been earned and/or vested shall immediately become earned and
vested to the same extent they would have otherwise been earned if 100% of the
target performance condition had been achieved at the end of the performance
period.

(e)Transferability.  Performance Share Units may not be sold, assigned,
conveyed, donated, pledged, transferred or otherwise disposed of or encumbered
or subjected to execution, attachment, or similar process; provided,  however,
that Shares distributed in respect of such Performance Share Units may be
transferred in accordance with applicable securities laws.  Any transfer,
attempted transfer, or purported transfer of Performance Share Units by a
Participant shall be null and void.  A Participant shall have the right to
transfer Performance Share Units upon such Participant’s death, either to the
deceased Participant’s designated beneficiary (such designation to be made in
writing at such time and in such manner as the Committee shall prescribe or
approve), or, if the deceased Participant dies without a surviving designated
beneficiary, by the terms of such Participant’s will or under the laws of
descent and distribution, subject to any limitations set forth in the Plan or
otherwise determined by the Committee, and all such distributees shall be
subject to all terms and conditions of the Plan to the same extent as would the
Participant.

(f)Rights as a Shareholder.  A Participant receiving an Award of Performance
Share Units shall have the rights of a shareholder only as to Shares issued
under the Plan upon the attainment of specified Performance Goals and not with
respect to Shares subject to the Award but not issued to the Participant.  A
Participant shall be entitled to receive Shares only upon attainment of
specified Performance Goals within the period specified in the Performance Share
Unit Agreement, as certified by the Committee.

12.FOREIGN AWARD RECIPIENTS

Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which the Company and its Subsidiaries
operate or have Employees, the Committee shall have the power and authority in
its sole discretion to: (i) determine which Subsidiaries shall be covered by the
Plan; (ii) determine which individuals outside the United States are eligible to
participate in the Plan; (iii) modify the terms and conditions of any Award
granted to individuals outside the United States to comply with applicable
foreign laws; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Committee determines such actions to be
necessary or advisable (and such subplans and/or modifications shall be attached
to this Plan as appendices); provided,  however, that no such subplans and/or
modifications shall increase the share limitations contained in Paragraph 4
hereof; and (v) take any action, before or after an Award is made, that the
Committee determines to be necessary or advisable to obtain approval or comply
with any local governmental regulatory exemptions or approvals.



15

--------------------------------------------------------------------------------

 

13.LAWS AND REGULATIONS

Each Award Agreement shall contain such representations, warranties and other
terms and conditions as shall be necessary in the opinion of counsel to the
Company to comply with all applicable federal and state securities laws.  The
Company shall have the right to delay the issue or delivery of any Shares under
the Plan until (i) the completion of such registration or qualification of such
Shares under any federal or state law, ruling or regulation as the Company shall
determine to be necessary or advisable, and (ii) receipt from the Participant of
such documents and information as the Committee may deem necessary or
appropriate in connection with such registration or qualification.

14.ADJUSTMENT PROVISIONS

(a)Adjustments.  In the event of any stock dividend, stock split, reverse stock
split, recapitalization, merger, consolidation, combination or exchange of
shares, or the like, as a result of which shares of any class shall be issued in
respect of the outstanding Shares, or the Shares shall be changed into the same
or a different number of the same or another class of stock, or into securities
of another person, any distribution of cash or other property to the
shareholders (other than a regular cash dividend), the total number of Shares
authorized to be offered in accordance with Paragraph 4 hereof and any other
limitations contained in Paragraph 4 hereof, the number of Shares subject to
each outstanding Option, the number of Shares of Restricted Stock or Restricted
Stock Units then held by each Participant, the number of Shares to which each
then outstanding Award of Deferred Stock or Performance Share Units relates, and
the exercise price applicable to each outstanding Option shall be adjusted in
such equitable and proportionate manner as determined by the Committee.  No
fractional Share shall be issued under the Plan resulting from any such
adjustment but the Committee in its sole discretion may make a cash payment in
lieu of a fractional Share.

(b)Binding Effect.  Any adjustment, waiver, conversion or other action taken by
the Committee under this Paragraph 14 shall be conclusive and binding on all
Participants and the Company and their respective successors and assigns.

15.TAXES

The Company shall be entitled to pay and withhold from any amounts payable by
the Company to a Participant the amount of any tax which it believes is required
to be withheld under applicable law in connection with any Award, and the
Company may defer making delivery of Shares until arrangements satisfactory to
it have been made with respect to any such withholding obligations.  If a
Participant is permitted by the Committee to do so, the Participant may, at his
or her election, satisfy his or her obligation for payment of required tax
withholding by having the Company retain a number of Shares having an aggregate
Fair Market Value on the date the Shares are withheld equal to the amount of the
required tax withholding.  If the Company will not accept Shares for payment of
tax withholding, the Participant must transfer cash to the Company equal to the
withholding obligation.  Any tax withheld hereunder shall not exceed the minimum
required by law.



16

--------------------------------------------------------------------------------

 

16.EFFECTIVENESS OF THE PLAN

The Plan, as approved by the Board of Directors and the shareholders of the
Company, shall become effective as of the date of such shareholder approval, and
any amendment and/or restatement of the Plan shall become effective as of the
date of approval by the Board of Directors, except that, if any amendment or
restatement is subject to shareholder approval, the date of shareholder approval
instead shall be the effective date.

17.EFFECT OF CORPORATE TRANSACTIONS

(a)Merger, Consolidation or Reorganization.  In the event of a merger,
consolidation or reorganization with another corporation in which the Company is
not the surviving corporation or a merger, consolidation or reorganization
involving the Company in which the Common Stock ceases to be publicly traded,
the Committee shall, subject to the approval of the Board, or the board of
directors of any corporation assuming the obligations of the Company hereunder,
take action regarding each outstanding and unexercised Award pursuant to either
clause (1) or (2) below:

(1)Appropriate provision may be made for the protection of such Award by the
substitution on an equitable basis of appropriate shares of the surviving or
related corporation, provided that, for Options, the excess of the aggregate
Fair Market Value of the Shares subject to such Award immediately before such
substitution over the exercise price thereof, if any, is not more than the
excess of the aggregate Fair Market Value of the substituted shares made subject
to such Award immediately after such substitution over the exercise price
thereof, if any; or

(2)The Committee may cancel such Award.  In the event any Option is canceled,
the Company, or the corporation assuming the obligations of the Company
hereunder, shall pay the Participant an amount of cash (less normal withholding
taxes) equal to the excess of (i) the value, as determined by the Committee, of
the property (including cash) received by the holder of a Share as a result of
such event over (ii) the exercise price of such Option, multiplied by the number
of shares subject to such Award (including any unvested portion).  In the event
any other Award is canceled, the Company, or the corporation assuming the
obligations of the Company hereunder, shall pay the Participant an amount of
cash or stock, as determined by the Committee, based upon the value, as
determined by the Committee, of the property (including cash) received by the
holder of a Share as a result of such event (including payment for any unvested
portion).  No payment shall be made to a Participant for any Option if the
exercise price for such Option exceeds the value, as determined by the
Committee, of the property (including cash) received by the holder of a share of
Company Stock as a result of such event.  Unless the particular Award Agreement
provides otherwise, determination of any payment under this subparagraph (a)(2)
for an Award that is subject to a Performance Goal shall be based upon
achievement at the target level of performance.

(b)Effect of Change in Control upon Certain Awards.  Except as otherwise
determined by the Committee (in an Award Agreement or otherwise) or except where
a Participant’s entitlement to an Award is subject to a Performance Goal, upon a
Participant’s involuntary termination of employment without Cause or a voluntary
termination of the Participant’s



17

--------------------------------------------------------------------------------

 

employment for Good Reason within twelve (12) months following a Change in
Control, all Awards will become fully vested, and for Options, immediately
exercisable.  In the case of an Award under which a Participant’s entitlement to
the Award is subject to the achievement of a Performance Goal, except as
otherwise determined by the Committee (in the Award Agreement or otherwise),
upon the occurrence of a Change in Control, the Participant shall be deemed to
have satisfied the Performance Goal(s) at the target level of performance and
such Award shall continue to vest based upon the time-based service vesting
criteria, if any, to which the Award is subject.  For Awards described in the
preceding sentence that are assumed or maintained by the acquiring or surviving
company following a Change in Control, except as otherwise determined by the
Committee (in an Award Agreement or otherwise), upon a Participant’s involuntary
termination of employment without Cause or a voluntary termination of the
Participant’s employment for Good Reason within twelve (12) months following a
Change in Control, the time-based service vesting criteria shall be deemed
satisfied at the time of such termination.

18.TERMINATION AND AMENDMENT

Unless the Plan shall theretofore have been terminated as hereinafter provided,
no Award shall be granted after the tenth (10th) anniversary of the date this
Plan is approved by the shareholders of the Company.  The Board of Directors may
terminate the Plan or make such modifications or amendments thereof as it shall
deem advisable, including, but not limited to, such modifications or amendments
as it shall deem advisable in order to conform to any law or regulation
applicable thereto; provided,  however, that the Board of Directors may not,
without further approval of the holders of a majority of the Shares voted at any
meeting of shareholders at which a quorum is present and voting, adopt any
amendment to the Plan for which shareholder approval is required under tax,
securities or any other applicable law.  Except as described below, no
termination, modification or amendment of the Plan may, without the consent of
the Participant, adversely affect the rights of such Participant under an
outstanding Award then held by the Participant.

Notwithstanding the above to the contrary, the Board of Directors may amend the
Plan at any time, without the consent of any Participant, in order to cause the
Plan to meet the requirements of Section 409A of the Code and any guidance
promulgated thereunder in order to avoid causing any Participant to become
subject to interest and/or penalties that would otherwise by imposed under
Section 409A of the Code.  In the event this Plan is terminated, any amounts
allocated to a Participant hereunder that are subject to Section 409A of the
Code shall be distributed to the Participant only in a manner permitted under
Section 409A of the Code and any guidance promulgated thereunder.

Except as otherwise provided in this Plan, the Committee may amend an
outstanding Award or any Award Agreement; provided,  however, that the
Participant’s consent to such action shall be required unless the Committee
determines that the action, taking into account any related action, (i) would
not materially and adversely affect the Participant or (ii) where applicable, is
required in order for the Participant to avoid becoming subject to penalties
and/or interest under Section 409A of the Code.  The Committee may also modify
or amend the terms of any Award granted under the Plan for the purpose of
complying with, or taking advantage of, income or other tax or legal
requirements or practices of foreign countries which are applicable to
Employees.  However, notwithstanding any other provision of the Plan, the
Committee may not adjust or amend



18

--------------------------------------------------------------------------------

 

the exercise price of any outstanding Option, whether through amendment,
cancellation and replacement grants, or any other means, except in accordance
with Paragraph 14 of the Plan.

19.OTHER BENEFIT AND COMPENSATION PROGRAMS

Payments and other benefits received by an Employee under an Award granted
pursuant to the Plan shall not be deemed a part of such Employee’s regular,
recurring compensation for purposes of the termination, indemnity or severance
pay law of any country and shall not be included in, or have any effect on, the
determination of benefits under any other employee benefit plan, contract or
similar arrangement provided by the Company or any Subsidiary unless expressly
so provided by such other plan, contract or arrangement, unless required by law,
or unless the Committee expressly determines otherwise.

20.CLAWBACK POLICY

All Awards granted under the Plan are subject to forfeiture, recovery by the
Company or other action pursuant to any clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy required to be adopted under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder, or
other applicable law.  No forfeiture or recovery of Awards granted under the
Plan or any other action taken under any clawback or recoupment policy will be
an event giving rise to a right to resign for “good reason” or “constructive
termination” (or similar term) under any agreement between a Participant and the
Company.

21.NO RIGHT TO EMPLOYMENT OR SERVICE.

The Plan shall not confer upon any person any right to continue employment or
service with the Company or a Subsidiary, nor shall it interfere in any way with
the right of the Company or such Subsidiary to terminate any person’s employment
or service at any time.

22.SEVERABILITY

In the event any provision of this Plan shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and this Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.

23.GOVERNING LAW

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Wisconsin, applied
without regard to the laws of any other jurisdiction that otherwise would govern
under conflict of law principles.



19

--------------------------------------------------------------------------------